Citation Nr: 1339957	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.  

2.  Entitlement to separate compensable ratings for manifestations of multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.




INTRODUCTION

The Veteran served on active duty from April 2004 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for multiple sclerosis, with a 30 percent disability rating, effective May 2, 2006.  

In January 2009, the Veteran withdrew his request for a hearing.  The claim was remanded in April 2011 for additional development.  

The issue of entitlement to separate compensable ratings for various manifestations of multiple sclerosis has been added to the cover page by the Board because it is considered to be part of the Veteran's appeal for a higher rating due to impairment from his service-connected multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2012 statement, the Veteran notified VA that he was scheduled for a follow-up appointment regarding a decrease in his vision in the left eye for later that month at the Mather, California, clinic and that he had told his last VA examiner about this upcoming appointment.   The last VA record is dated in September 2011.  As this evidence is relevant to the Veteran's claim, the claim must be remanded.  All relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

The Veteran's representative asserted in a February 2013 brief that separate ratings are warranted for several residuals of multiple sclerosis, to include numbness, fatigue, urinary and bowl dysfunction, memory impairment, vertigo, and speech/language deficits.  VA's duty to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159 (2013) requires that he be examined for such claimed additional disabilities due to multiple sclerosis, as indicated below, with the examiner providing enough information as to the impairment caused by any such additional disabilities which are due to multiple sclerosis so that they can be rated under VA's rating schedule.  Additionally, as the Veteran has reported multiple flare-ups of his symptoms, the impairment caused as a result of or during such flare-ups must also be evaluated upon examination so that an appropriate rating can be assigned.  

As such, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those beginning in September 2011, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
 
2.  Upon completion of the above development, schedule the Veteran for an examination with a neurologist so that the current level of disability due to multiple sclerosis can be ascertained.  The claims folder should be provided to the examiner. 

The examiner should review the claims folder, examine the Veteran, and provide information regarding the disabling effects of each symptom due to multiple sclerosis.  For example, it should be noted whether the Veteran experiences headaches, dizziness, motor or sensory deficits, speech disturbance, vision impairment, gait disturbance, tremors, or visceral manifestations, etc.  All disabling manifestations of each should be described in detail, such as noting whether he has mild, moderate, or severe incomplete paralysis or complete paralysis of each affected nerve.  

The examiner should also state whether additional examinations, such as eye, spine, or psychiatric examinations, are required to fully assess the current severity of the Veteran's multiple sclerosis.  If additional examinations are required, they should be scheduled as necessary with the respective physician(s) asked to provide the same information as to the listing of symptoms and describing all disabling manifestations in detail.  

The examiner(s) must also describe the functional impairment experienced during flare-ups of symptoms associated with the Veteran's multiple sclerosis.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  The AOJ must specifically consider whether any additional separate ratings should be granted.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


